Citation Nr: 1311761	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  95-18 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an effective date earlier than April 4, 1994, for the award of service connection for tinea cruris.

2.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected tinea cruris with a history of tinea versicolor.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a February 1995 rating decision of the RO that granted service connection for tinea cruris with a history of tinea versicolor and assigned an initial 10 percent rating.  

The Veteran provided testimony at a July 2011 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board had remanded this matter in April 1997 and November 1998 for additional development of the record.  

In a February 2000 decision, the Board denied the Veteran's claim for increase.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In a February 2001 Order, the Court vacated the February 2000 decision and remanded the matter to the Board for action consistent with the Appellee's Motion for Remand and to Stay Proceedings.

In a decision in August 2002, the Board denied the Veteran's claim for a rating in excess of 10 percent for the service-connected tinea cruris with a history of tinea versicolor.  

The Veteran again appealed to the Court, and pursuant to an unopposed Motion for Remand and to Stay of Proceedings by the Secretary, the Court in March 2003 vacated the August 2002 decision and again remanded the matter to the Board.  

In September 2003, the Board remanded the matter to the RO for additional development of the record.  

In March 2005, the RO assigned a 30 percent rating effective on August 30, 2002, the date of the changes in schedular criteria for rating disease of the skin, but continued the denial of a rating in excess of 10 percent prior to that date. 

In November 2005, the Board once again remanded the case to the RO for further action.  

The Board denied the claim in a January 2007 decision.  The Veteran appealed to the Court.  

In a Memorandum Decision in November 2008, the Court reversed the January 2007 decision, directed the Board to assign a disability rating of 30 percent prior to August 30, 2002 and remanded the case to the Board for additional action to include considering whether staged ratings were warranted under the former or revised criteria, where appropriate.  

During the 2008 proceedings before the Court, the Veteran raised the issue of clear and unmistakable error in a July 1969 rating decision that denied the original claim of service connection for a skin condition.  The Veteran presented additional argument on this issue in statement to the Board received in May 2009.  This matter, which was dismissed by the Court for lack of jurisdiction, has not been developed for appellate review and was referred to the RO for appropriate action in September 2009.  

In a September 2009 decision, the Board assigned a 30 percent rating for the service-connected tinea cruris, beginning on April 4, 1994.  

Also in September 2009, the issue of an evaluation in excess of 30 percent rating for the service-connected tinea cruris with a history of tinea versicolor for the entire appeal period was remanded to the RO for additional development.   

In a September 2011 decision, the Board denied the Veteran's claim for an initial rating in excess of 30 percent for the service-connected tinea cruris with a history of tinea versicolor, for the period beginning on April 4, 1994.

Also in September 2011, the Board remanded the matter of entitlement to an effective date earlier than April 4, 1994, for the award of service connection for tinea cruris.

By an Order of the Court of Appeals for Veterans Claims (Court) dated in August 2012, the Court granted a Joint Motion for Remand of the parties and vacated the September 2011 decision to the extent that the decision denied an initial rating in excess of 30 percent for the service-connected tinea cruris with a history of tinea versicolor, for the period beginning on and after April 4, 1994.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Board's September 2011 decision, in December 2003, during the pendency of this appeal, and after service connection for tinea cruris with history of tinea versicolor was granted in February 1995 and a 10 percent rating was assigned beginning on April 4, 1994, additional official service department records that were relevant to the issue of service connection for skin disability were associated with the file.  

The records showed that the Veteran had service consistent with his contentions that he incurred a skin disability while serving in the Republic of Vietnam.

These relevant official service records were records that existed from the time of active service and had not previously been associated with the claims file.  Thus, the criteria for reconsideration of the previously denied claim of service connection for tinea cruris prior to April 4, 1994, on a de novo basis are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010). 

In August 1969, the Veteran filed a claim of service connection for a skin disorder based upon his Vietnam service.  He asserted that he incurred the skin disorder in Vietnam.  Service connection was denied for a skin disorder in a December 1969 rating decision.  The Veteran was not notified of this determination, and thus, this remains a pending claim.  

The Veteran filed another claim of service connection for a skin disorder in August 1977.  

In an April 1997 decision, the Board found that the Veteran had abandoned his claim for service connection for a skin disorder, filed in August 1977, when he failed to submit medical evidence showing continuity of the disorder after service as requested in a RO letter dated on November 23, 1977.  

The Board found that the Veteran applied to reopen the claim of service connection for a skin disorder on April 4, 1994.  

In the December 1997 decision, the Board denied entitlement to an effective date earlier than April 4, 1994, for the grant of service connection and the assignment of a 10 percent evaluation for tinea cruris with history of tinea versicolor.  

As noted, the service records received in December 2003 indicated that the Veteran had Vietnam service.

38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence).  

Thus, in September 2011, the Board requested that the RO reconsider the claim of service connection for tinea cruris that was previously filed in August 1977 and denied in a deferred rating decision of which the Veteran was provided notice by letter in November 1977.  

The Board notes that the issue of an earlier effective date for the award of a 10 percent rating for the tinea cruris was denied in an April 1997 Board decision.  

However, remanding this issue to the RO for reconsideration in the first instance is not inconsistent with the findings of the Board in April 1997, since in that decision, the Board found that the effective date was date of receipt of the claim to reopen received on April 4, 1994.  

This issue was remanded rather than referred to the RO since this appeal originated from an initial rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Pursuant to 38 C.F.R. § 3.156(c), VA is required to consider the assignment of an effective date earlier than the date of a claim to reopen when service records are obtained after an initial denial of a claim for service connection.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  

Thus, in September 2011, the matter of reconsideration of service connection for tinea cruris prior to April 4, 1994, was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The RO was requested to send the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to address the reconsideration of the claim of service connection for tinea cruris prior to April 4, 1994, pursuant to 38 C.F.R. § 3.156(c).  

The VCAA notice sent to the Veteran, however, did not provide notice with respect to the special circumstances of this case, where new service department records were received in December 2003, during the pendency of this appeal, but after service connection for tinea cruris with history of tinea versicolor was granted in February 1995 and a 10 percent rating was assigned from April 4, 1994.  

As noted, 38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence).  

Further, in its July 2012 Supplemental Statement of the Case, the RO did not set forth the provisions of or consider the claim for an earlier effective date for service connection as requested by the Board as required by 38 C.F.R. § 3.156(c).  

Rather, the RO adjudicated the claim only under the provisions that apply to claims for higher disability ratings, essentially omitting consideration of whether an effective date earlier than April 4, 1994, was warranted for service connection for tinea cruris.

This aspect of the Veteran's appeal must therefore be remanded for compliance with the Board's September 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant's entitlement to substantial compliance with remand instructions).

Additionally, in the parties' Joint Motion for Partial Remand, as granted by the Court in August 2012, it was found that. in its September 2011 decision, the Board did not adequately consider whether the service-connected tinea cruris with history of tinea versicolor was exceptionally repugnant, as would warrant a 50 percent rating rather than the currently assigned 30 percent rating, under the rating criteria as in effect prior to August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

The Board had found the lack of medical evidence showing the condition to be exceptionally repugnant as a factor in finding that the condition was not exceptionally repugnant.  

The Joint Motion finds this inference to have been impermissible, citing to Buczynski v. Shinseki, 24 Vet. App. 221 (2011), in which the Court interpreted the version of Diagnostic Code 7806 in effect prior to August 30, 2002, and found in that case that the Board had erred in relying on the absence of evidence that the Veteran's condition was "exceptionally repugnant" as negative evidence that weighed against a 50 percent rating.  

On review of the August 2012 Joint Motion, the Board finds that additional development is required in order to obtain affirmative evidence as to whether the service-connected tinea cruris with history of tinea versicolor is exceptionally repugnant.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Therefore, a new VA examination and opinion will be requested.  See 38 U.S.C.A. § 5103A(d).

On remand, the RO should seek to obtain any additional records of VA or private treatment that may be relevant to the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should send the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to address the reconsideration of the August 1977 claim of service connection for tinea cruris, pursuant to 38 C.F.R. § 3.156(c).

Pursuant to 38 C.F.R. § 3.156(c), VA is required to consider the assignment of an effective date earlier than the date of a claim to reopen when relevant official service department records are obtained after an initial denial of a claim for service connection.  

In this matter, new service records were received in December 2003; the RO must therefore reconsider the claim of service connection for tinea cruris which was previously filed in August 1977 and denied in a deferred rating decision of which the Veteran was provided notice by letter in November 1977.

The Veteran must be provided notice as to the types of evidence that would substantiate the August 1977 claim of service connection, and his and VA's role in seeking and obtaining information and evidence that would substantiate the claim.

2.  The RO should take appropriate action to contact the Veteran in order to have him identify all treatment rendered by VA and non-VA health care providers for his tinea cruris with history of tinea versicolor since the time of his discharge from service, but that may not have been previously associated with his VA claims file.
 
After obtaining any appropriate authorizations for release of medical information, the RO should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

3.  Once all available relevant medical records have been received, the RO should undertake to have the Veteran scheduled for a VA examination to determine the current severity of the service-connected tinea cruris with history of tinea versicolor.

The RO should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.

The examination should be conducted in accordance with the current protocol for VA skin examinations.
 
The examination report should include a finding as to the percent of the Veteran's total skin area and the percent of his exposed areas affected by his service-connected tinea cruris with history of tinea versicolor.

The examiner should include a finding as to whether the manifestations of the Veteran's service-connected skin disorder include ulceration, extensive exfoliation, crusting, or systemic or nervous manifestations.

The examiner should include a finding as to whether the Veteran's service-connected skin disability is exceptionally repugnant, with an emphasis on how others are likely to subjectively react to the appearance of his service-connected skin disorder.  The examiner must provide a fully reasoned explanation as to whether others are likely to subjectively react to the Veteran's service-connected skin disorder as exceptionally repugnant.

Because this appeal will address a rating period of greater than nineteen years, and potentially an even greater rating period, the examiner should provide an opinion as to whether the Veteran's skin disorder has been relatively stable over time, or has involved specific periods of significant improvement or worsening.

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  After completing all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  This should include reconsideration of the November 1977 decision of the RO denying the Veteran's August 1977 claim of service connection for tinea cruris, in light of the receipt of additional relevant service department records in December 2003.  See 38 C.F.R. § 3.156(c).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



